                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6   5   Filed 06/05/20   Page 1 of 6




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241
         Facsimile: (971) 544-7092

         Juan C. Chavez, OSB #136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB #154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB #174131
         Email: ameggitt@ojrc.info
         Franz Bruggemeier
         Email: fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270
         Facsimile: 971-275-1839

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         210 SW Morrison St., Suite 400
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs




         Page 1 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6      5   Filed 06/05/20     Page 2 of 6




                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF OREGON
                                           PORTLAND DIVISION

         DON’T SHOOT PORTLAND, et al.,                    )
                                                          )    Case No.
                Plaintiffs                                )
                                                          )    DECLARATION IN SUPPORT OF
                v.                                        )    PETITION FOR TEMPORARY
                                                          )    RESTRAINING ORDER
         CITY OF PORTLAND, a municipal                    )
         corporation,                                     )
                                                          )
                Defendant.                                )



                 I, Adrian Salvatore Butera-Smith, declare as follows pursuant to 28 USC § 1746:

                 1. I am a Portland resident. I have personal knowledge of the information contained

                     in this declaration. If called upon to do so, I could and would competently testify

                     regarding the matters set forth herein.

                 2. I am 28 years old and have resided in Portland, Oregon, since 2016. I am an

                     activist and documentarian photographer. I have documented and photographed

                     events locally and abroad.

                 3. On June 2, 2020, the Portland protest started on or about 5:30 PM. I arrived at

                     Pioneer Square and joined other protestors. I joined the protest because Black lives

                     matter. I joined the protest in solidarity to stand shoulder to shoulder with a

                     community who will not accept anything less than immediate action and change. I

                     joined the protest to address, resist, and ultimately end systemic oppression of

                     Black communities, Black communities, and people of color as a whole.

                 4. On June 2, 2020, I attended the protest alone. I walked from my house to Pioneer

                     Square, arriving at approximately at 6:30 PM. I joined an existing group of



         Page 2 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6    5    Filed 06/05/20    Page 3 of 6




                     individuals at the Pioneer Square. While there I sat and listened to members of the

                     Black community share stories and experiences.

                 5. The march started and we walked out of Pioneer Square and east, towards the

                     river. As we marched we chanted, holding our hands up or out. Some protestors

                     were carrying signs. Protestors were peaceful. Protestors included children of all

                     ages and older people who joined alongside others. All of the protesters I saw were

                     marching and chanting peacefully. They were calling out George Floyd and

                     Breonna Taylor’s names. There were chants that said, “hands up don’t shoot” and

                     “no justice no peace.” Some people were shouting Black lives matter. I saw

                     beautifully illustrated images of George Floyd, Breonna Taylor, and Ahmaud

                     Arbery. Some signs read, demilitarize the police, defund the police, and white

                     supremacy is terrorism. The marchers walked on SW Salmon and turned onto SW

                     Third Avenue. We arrived at the Oregon District Courthouse (Courthouse).

                 6. A tall wire fence was erected as a barricade on SW Salmon and Third to prevent

                     access to the Courthouse. Police officers were standing behind the fence and in

                     front of Salmon Street.

                 7. I remained with the protestors who stood by the fence at SW Salmon and Third.

                     The protestors by the fence were peaceful. I stood, chanting with hands up. I took

                     photos of the protestors and police at this location. I documented the mood and

                     scene before me.

                 8. While at the protest, I never saw anything being lodged or thrown at the police. I

                     saw people talking to the police. I saw people chanting at the police. The protest

                     was entirely peaceful until the police attacked us.




         Page 3 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6     5   Filed 06/05/20    Page 4 of 6




                 9. I was standing close to the barricade to document the interactions of protestors

                     with police. Protestors had their hands up or out. They were chanting. Nothing was

                     being thrown at the police. No one was pressing or moving the barricade.

                     Nevertheless, the police gassed us and, to the best of my knowledge, shot us with

                     rubber bullets.

                 10. At the protest I could see that most protestors were wearing masks. They were also

                     doing their best to put distance between them. After the police gassed us, it was no

                     longer possible to keep masks on or maintain distance with other protestors. I

                     arrived at the protest wearing a cloth mask. Once my cloth mask was contaminated

                     with tear gas I could no longer use it.

                 11. It was approximately 10:30 PM when the police gassed us. Although I was

                     standing close to the barricade, I did not hear any warning about tear gas being

                     deployed by the police. There were some warnings given that we should not press

                     forward or attempt to cross or tamper with the barricade. I did not understand why

                     they issued those statements because as far as I could see no one was pressing,

                     tampering or attempting to breach the barricade. No one threw anything at the

                     police. This was a peaceful protest.

                 12. Approximately 30 minutes after the warnings about the barricade were given, the

                     protestors attempted to change direction and continue north on Third Avenue.

                     Protestors attempted to back away from the barricade. I remained at the barricade

                     with approximately 20 other protestors.

                 13. All of a sudden, police officers arrived, traveling towards the protestors. Some of

                     the protestors turned away from the police cars attempting to get away. Then




         Page 4 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6     5   Filed 06/05/20      Page 5 of 6




                     without warning, tear gas was shot into the crowd behind me and gas was also

                     fired in our direction, towards the twenty or so peaceful protestors still positioned

                     at the fence on SW Salmon and Third.

                 14. Right before the gas hit me, I turned and heard a woman standing a bit further from

                     the barricade scream in agony, “I can’t see. I can’t see.” Then the gas hit my eyes

                     and throat. I had nowhere to go. I was afraid of going back to the barricade where

                     the police were standing, I was afraid of charging through the dense cloud of tear

                     gas the opposite direction. I could not get away. I was scared.

                 15. I, along with other protestors, pleaded with the police behind the wire barricade to

                     let us through or safely escort us out so we could get away from the gas. I pleaded,

                     asking, “what can we do in this situation? We are cornered in.” I received no

                     response from the police. I was finally able to get the attention of a female officer.

                     I pleaded with her, “there are people in pain.” The female police officer said, “if

                     you want to go, you go that way” pointing to the dense cloud of tear gas across

                     from her.

                 16. I noticed police seemed indifferent to the tear gas and its effects on protestors. This

                     female officer was not struggling to breathe like protestors. I believe she was

                     masked.

                 17. I had no choice but to walk towards the cloud of tear gas. A few individuals came

                     to the aid of the young woman and me, washing our faces with a solution to limit

                     the effects of the gas. I had to remove my cloth mask to have my face soaked with

                     the solution.

                 18. The gas started to spread. There was nowhere to go. Police ignored mine and other




         Page 5 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
                          Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 79AD7FD3-28ED-467E-A92C-A3B6ADE9EDE6     5    Filed 06/05/20    Page 6 of 6




                     protestors' requests for assistance and aid.

                 19. Once the gas hit me, my eyes and the surrounding area started burning. I couldn’t

                     see. The pain was excruciating. My throat tightened up and I could not draw full

                     breaths into my lungs. My lips were burning. I knew my only option was to wait it

                     out. The pain lasted for roughly 15 minutes. The discomfort in my eyes, nose, and

                     throat remained until late in the evening when I got home. My breathing was

                     shallow. My lungs felt burnt or scorched on the inside. While at home I still could

                     not draw full breaths into my lungs. At some point I covered my nose and mouth

                     with my bandana because my cloth mask was saturated in tear gas and no longer

                     usable. I left the protest at approximately 10:45 PM.

                 20. The next morning, I woke up and discovered a raised and red blotch on my lip that

                     was still irritated.

                 21. While being gassed, I was afraid for my safety and the safety of other protestors.

                     The ease by which the police engaged in violence against peaceful protestors,

                     children, and elderly folks is frightening to me. The indiscriminate and inhumane

                     way that the police shot tear gas into a peaceful crowd without provocation makes

                     me feel unsafe. I am terrified of this militarized police and the amount of force

                     they use against people without justification or warning.

         I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

         Executed on June 5, 2020.



                                                                ___________________________
                                                                Adrian Salvatore Butera-Smith



         Page 6 – DECLARATION OF ADRIAN SALVATORE BUTERA-SMITH
